Title: From Thomas Jefferson to the Senate, 24 February 1804
From: Jefferson, Thomas
To: Senate, the


               
                  To the Senate of the United States 
               
               I nominate Hore Browse Trist of the Missisipi territory to be collector of the district of Missipi. 
               Benjamin Morgan of New Orleans to be Naval officer of the port of New Orleans 
               William G. Garland of New Orleans to be Surveyor and Inspector of the revenue for the port of New Orleans. 
               Alexander Bailey of the Missisipi territory to be Collector of the district, and Inspector of the revenue for the port, of Natchez. 
               Charles Kilgore of the state of Ohio to be register of the land office at Cincinnati. 
               Charles Collins junior of Rhodeisland to be Collector of the district, & Inspector of the revenue for the port of Bristol in Rhode island. 
               John Willis of Maryland to be Collector of the district, and Inspector of the revenue for the port of Oxford. 
               Meriwether Jones of Virginia to be Commissioner of loans for the state of Virginia.
               
                  Th: Jefferson 
                  Feb. 24. 1804
               
            